13-13016-smb        Doc 230        Filed 01/04/19 Entered 01/04/19 10:55:12       Main Document
                                                 Pg 1 of 4


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------X
                                                            Chapter 7
  In re:
                                                            Case No. 13-13016 (SMB)
  Rhinoceros Visual Effects and Design LLC,

                                     Debtor.

  ------------------------------------------------------X

            ORDER APPROVING (I) PURSUANT TO BANKRUPTCY CODE SECTION
               105(A) AND BANKRUPTCY RULE 9019(A) A SETTLEMENT
               AGREEMENT AMONG THE TRUSTEE, DIRECTORS AND
               OFFICERS, AND CERTAIN GRAVITY COMPANIES; AND (II)
               PAYMENT OF FEES AND EXPENSES TO SPECIAL COUNSEL

           Upon the motion dated November 27, 2018 (the “Motion”), filed by Deborah J. Piazza as

 Chapter 7 trustee (the “Trustee”) of Rhinoceros Visual Effects and Design LLC (“Rhino”),

 seeking the entry of an order (I) pursuant to Federal Rule of Bankruptcy Procedure (“Bankruptcy

 Rules”) 9019(a), approving the compromise and settlement of certain breach of fiduciary duty and

 other claims made by the Trustee against certain former directors and officers of Rhino (the

 “D&Os”) and others, as set forth in the Settlement Agreement (the “Settlement Agreement”),

 among: (i) the Trustee, (ii) the D&Os; and (iii) Gravity Visual Effects & Design Ltd., Gravity

 Holdings, Inc., Rhino Visual Effects and Design LA, Inc., and RhinoFX-CT, LLC (collectively

 the “Gravity Companies”); and (II) pursuant to sections 328 and 329 of title 11 of the United

 States Code (“Bankruptcy Code”), approving and awarding the payment of certain fees and

 disbursements to the Trustee’s Special Counsel, Reid, Collins & Tsai LLP ( “RCT”); and a hearing

 having been held on January 3, 2018 (the “Hearing”) before the Honorable Stuart M. Bernstein,

 United States Bankruptcy Judge for the Southern District of New York, and proper notice of the

 Motion having been given, and no objections having been received, and sufficient cause having
13-13016-smb       Doc 230      Filed 01/04/19 Entered 01/04/19 10:55:12         Main Document
                                              Pg 2 of 4


 been shown; it is now, hereby

        ORDERED that the Settlement Agreement is approved; and it is further

        ORDERED, that to the extent not previously authorized by this Court, the stay under

 section 362(a) of the Bankruptcy Code (the “Stay”), shall be modified solely to the extent

 necessary, and without further order of the Bankruptcy Court, to authorize any and all actions

 reasonably necessary to consummate the Settlement Agreement, including, without limitation, any

 payments under that certain directors and officers insurance policies insurance policy, namely

 Corporate Directors & Officers Liability Policy Number 4000005709-16 (the “D&O Policy”) held

 by Gravity Visual Effects & Design Ltd. (“Gravity”) through AIG Israel Insurance Company Ltd.

 (“AIG Israel”) required to be made to under the Settlement Agreement or any payments under any

 other agreement referenced therein or associated therewith; and it is further

        ORDERED that pursuant to the terms of the Engagement Letter, RCT’s fees in the amount

 of $225,000.00 and expenses in the amount of $1,606.48 are approved, as set forth on Schedule 1

 attached hereto; and it is further

        ORDERED that after the Settlement Payment has been made and completed, and such

 funds becoming good and readily available, RCT shall be paid from the settlement proceeds the

 amounts of $225,000.00 in fees and $1,606.48 in expenses; and it is further

        ORDERED that this Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order; and it is further

        ORDERED, that the Trustee be, and hereby is authorized to take such steps, expend such

 funds, and do such things, as is necessary to implement the terms and conditions of this Order.

 Dated: New York, New York
        January 3rd , 2019
                                                       /s/ STUART M. BERNSTEIN
                                                       Hon. Stuart M. Bernstein
                   13-13016-smb      Doc 230       Filed 01/04/19 Entered 01/04/19 10:55:12                 Main Document
                                                                 Pg 3 of 4

   Case No.: 13-13016 (SMB)                                      CURRENT INTERIM FEE PERIOD                                Schedule A
   Case Name: Rhinoceros Visual Effects and Design LLC           [October 13, 2016 to January 3, 2019]


    (1)              (2)            (3)             (4)              (5)               (6)              (7)              (8)                    (9)
  Applicant    Date/Document   Interim Fees    Fees Allowed       Fees to be     Fees to be Paid   Total Fees to       Interim          Expenses to be Paid
                 Number of     Requested on                        Paid for       for Prior Fee      be Paid          Expenses           for Current Fee
                Application    Application                       Current Fee       Period(s) (if                      Requested               Period
                                                                    Period          any) (i.e.,
                                                                                    Holdback
                                                                                    Release)


Reid Collins
& Tsai LLP,
Special
Counsel to     ECF 224
the Trustee    11/27/2018      $225,000.00     $225,000.00 $225,000.00            $225,000.00      $225,000.00       $1606.48               $1606.48




                                       DATE ON WHICH ORDER WAS SIGNED: January 3rd, 2019                           INITIALS: SMB USBJ
                           13-13016-smb         Doc 230       Filed 01/04/19 Entered 01/04/19 10:55:12                  Main Document
                                                                            Pg 4 of 4


Case No.: 13-13016 (SMB)                             FINAL FEE APPLICATION TOTALS                                                                Schedule B
Case Name: Rhinoceros Visual Effects and Design LLC [Contingency Fee: October 13, 2016 to January 3, 2019 ]


                 (1)                                (2)                         (3)                              (4)                                 (5)
               Applicant                   Total Fees Requested           Total Fees Paid             Total Expenses Requested               Total Expenses Paid




  Reid Collins & Tsai LLP,
  Special Counsel to the                      $225,000.001                $225,000.002                       $1606.48                            $1606.48
  Trustee




                                                  DATE ON WHICH ORDER WAS SIGNED: January 3rd, 2019                              INITIALS: SMB_USBJ



     1
         Total based on contingency fee.
     2
         Total based on contingency fee.
